DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The Response, filed on August 23, 2022, has been received and made of record. In response to the Non-Final Office Action dated May 27, 2022, the title and claims 9, 11, 16, 17, 19 and 20 have been amended.  Claims 1-8 have been cancelled.

Response to Arguments
Regarding the objection to the title, Applicant has amended the title to be more clearly indicative of the invention to which the claims are directed.  Therefore, the outstanding objection to the title is withdrawn.
Regarding the objection to the drawings, Applicant has amended the claim language to remove the non-illustrated features previously specified in the claims.  Therefore the outstanding objection to the drawings is withdrawn.
Regarding the 35 U.S.C. 112 rejections of claims 12, 16, 19 and 20, Applicant has amended the claims to address the previously identified indefinite subject matter.  Therefore, the outstanding 35 U.S.C. 112 rejections of claims 12, 16, 19 and 20 are withdrawn.
Regarding the 35 U.S.C. 102 and 103 rejections, Applicant attempts to argue that Yang does not teach or suggest “wherein the through-hole is opposite to a photosensitive area of the image sensor, wherein the photosensitive area of the image sensor is exposed to lights through the through-hole” (Remarks, p. 7).  The Examiner respectfully disagrees.
Yang is clearly found to teach a through-hole (e.g., fig. 2, open area between at least element 14 on right and corresponding element on left of cross-sectional view; also see fig. 5), said through-hole being opposite to a photosensitive area of the image sensor (e.g., fig. 2, photosensitive area of image sensor associated with micro-lens area 60), wherein the photosensitive area of the image sensor is exposed to lights through the through-hole (e.g., fig. 2, via light passing through transparent base 68 and associated micro-lenses to photosensitive area of die 6).  In view of the above, the Examiner stands behind the teachings of the art as applied in the rejections.
The Examiner also notes that the newly added material associated with a method claim act of “wherein the photosensitive area of the image sensor is exposed to lights through the through-hole” does not appear to constitute a structural limitation limiting the device claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-16 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Ex parte Lyell, 17 USPQ2d 1551 (Bd. Pat. App. & Inter. 1990). Also see 2173.05(p), section II.   Independent claim 9, recites apparatus claim features (e.g., “[a] camera assembly” and “a target plastic-packaged module”), as well as recite at least one method step, i.e., “wherein the photosensitive area of the image sensor is exposed to lights through the through-hole.”  In light of the above, the claim has not been drafted so as to set forth the statutory classes of invention in the alternative only. 
Claims 10-16 depend and inherit all limitations from claim 9 and are therefore rejected under than same rationale.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claims are directed to neither a “process” nor a “machine,” but rather embraces or overlaps two different statutory classes of invention set forth in 35 U.S.C. 101 which is drafted so as to set forth the statutory classes of invention in the alternative only. Ex parte Lyell, 17 USPQ2d 1551 (Bd. Pat. App. & Inter. 1990). Also see 2173.05(p), section II.   Independent claim 9, recites apparatus claim features (e.g., “a camera assembly” and “a target plastic-packaged module”), as well as recite at least one method step, i.e., “wherein the photosensitive area of the image sensor is exposed to lights through the through-hole.”  In light of the above, the claim has not been drafted so as to set forth the statutory classes of invention in the alternative only. 
Claims 18-20 depend and inherit all limitations from claim 17 and are therefore rejected under than same rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-16, independent claim 9 from which claims 10-16 depend and inherit all limitations therefrom, includes the newly added language of “wherein the photosensitive area of the image sensor is exposed to lights through the through-hole”.  This language, although newly presented as part of a device claim, is directed to an act that is associated with a method claim step.  This cross-over in statutory classification creates confusion and would not put one on clear notice of the metes and bounds of the claim.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17-20, independent claim 17 from which claims 18-20 depend and inherit all limitations therefrom, includes the newly added language of “wherein the photosensitive area of the image sensor is exposed to lights through the through-hole”.  This language, although newly presented as part of a device claim, is directed to an act that is associated with a method claim step.  This cross-over in statutory classification creates confusion and would not put one on clear notice of the metes and bounds of the claim.  In light of the above, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9, 10, 14 and 16-18 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent Publication No. 2008/0083980 to Yang et al. (hereinafter “Yang”).
Regarding claim 9, Yang teaches a camera assembly, comprising a target plastic-packaged module that is plastic-packaged (e.g., fig. 2, element 2; [0014], [0027], [0039]) with a surface mount electronic component (e.g., fig. 2, element 18; [0031]) and an image sensor (e.g., fig. 2, element 6; [0052]), wherein the target plastic-packaged module comprises an active surface (e.g., fig. 2, with the active surface interpreted as a division in line with the separation between elements 2 and 12), and wherein a solder end of the surface mount electronic component (e.g., fig. 2, at element 3) and a solder end of the image sensor (e.g., fig. 2, at element 10) are exposed on the active surface (e.g., fig. 2), and a redistribution layer (RDL) with a through-hole (e.g., fig. 2, at least element 14), wherein the through-hole is opposite to a photosensitive area of the image sensor (e.g., fig. 2), wherein the photosensitive area of the image sensor is exposed to lights through the through-hole (e.g., fig. 2, via light passing through transparent base 68 and associated micro-lenses to photosensitive area of die 6), wherein the RDL comprises a dielectric layer (e.g., e.g., fig. 2, element 12; [0028], [0045]) and metal wiring disposed at the dielectric layer (e.g., fig. 2, element 14; [0028]), wherein the metal wiring is at least partially exposed on a first surface of the RDL (e.g., fig. 2), and wherein the metal wiring exposed on the first surface of the RDL is connected to a solder end on the active surface of the target plastic-packaged module (e.g., fig. 2).  
The Examiner notes that the newly added method claim act of “wherein the photosensitive area of the image sensor is exposed to lights through the through-hole” does not appear to constitute a structural limitation further limiting the device claim.
Regarding claim 10, Yang teaches all of the limitations of claim 10 (see the 35 U.S.C. 102 rejection of claim 9, supra) including teaching the camera assembly further comprising an infrared filter (e.g., fig. 6, element 82; [0038]), wherein the infrared filter is fixed (e.g., fig. 6, is fixed, although is not claimed as being directly fixed to, without intervening elements) to a second surface of the RDL (e.g., fig. 6, surface closest to element 82), wherein the second surface of the RDL faces away from the first surface of the RDL (e.g., figs. 2 and 6), wherein the infrared filter is opposite to the through-hole, and wherein light passing through the infrared filter is incident on the image sensor through the through-hole (e.g., fig. 6). 
Regarding claim 14, Yang teaches all of the limitations of claim 14 (see the 35 U.S.C. 102 rejection of claim 9, supra) including teaching the camera assembly further comprising a holder (e.g., fig. 6, element 70; [0038]) and an infrared filter (e.g., fig. 6, element 82; [0038]), wherein the holder is configured to support the infrared filter (e.g., fig. 6), wherein the holder is fixed (e.g., fig. 6, is fixed, although is not claimed as being directly fixed to, without intervening elements) to a second surface of the RDL (e.g., fig. 6, surface closest to element 82), wherein the second surface of the RDL faces away from the first surface of the RDL (e.g., figs. 2 and 6), wherein the infrared filter is opposite to the through-hole, and wherein light passing through the infrared filter is incident on the image sensor through the through-hole (e.g., fig. 6). 
Regarding claim 16, Yang teaches all of the limitations of claim 16 (see the 35 U.S.C. 102 rejection of claim 9, supra) including teaching wherein the target plastic-packaged module further comprises a plastic packaging material ([0014], [0027], [0039]), and wherein the plastic packaging material surrounds the surface mount electronic component (e.g., fig. 2, element 18; [0031]) in the target plastic-packaged module and the image sensor (e.g., fig. 2, element 6; [0052]).
Regarding claim 17, Yang teaches a terminal, comprising a camera assembly wherein the camera assembly comprises a target plastic-packaged module that is plastic-packaged (e.g., fig. 2, element 2; [0014], [0027], [0039]) with a surface mount electronic component (e.g., fig. 2, element 18; [0031]) and an image sensor (e.g., fig. 2, element 6; [0052]), wherein the target plastic-packaged module comprises an active surface (e.g., fig. 2, with the active surface interpreted as a division in line with the separation between elements 2 and 12), and wherein a solder end of the surface mount electronic component (e.g., fig. 2, at element 3) and a solder end of the image sensor (e.g., fig. 2, at element 10) are exposed on the active surface (e.g., fig. 2), and a redistribution layer (RDL) with a through-hole (e.g., fig. 2, at least element 14), wherein the through-hole is opposite to a photosensitive area of the image sensor (e.g., fig. 2), wherein the photosensitive area of the image sensor is exposed to lights through the through-hole (e.g., fig. 2, via light passing through transparent base 68 and associated micro-lenses to photosensitive area of die 6), wherein the RDL comprises a dielectric layer (e.g., e.g., fig. 2, element 12; [0028], [0045]) and metal wiring disposed at the dielectric layer (e.g., fig. 2, element 14; [0028]), wherein the metal wiring is at least partially exposed on a first surface of the RDL (e.g., fig. 2), and wherein the metal wiring exposed on the first surface of the RDL is connected to a solder end on the active surface of the target plastic-packaged module (e.g., fig. 2).  
Regarding claim 18, Yang teaches all of the limitations of claim 18 (see the 35 U.S.C. 102 rejection of claim 17, supra) including teaching the camera assembly further comprising an infrared filter (e.g., fig. 6, element 82; [0038]), wherein the infrared filter is fixed (e.g., fig. 6, is fixed, although is not claimed as being directly fixed to, without intervening elements) to a second surface of the RDL (e.g., fig. 6, surface closest to element 82), wherein the second surface of the RDL faces away from the first surface of the RDL (e.g., figs. 2 and 6), wherein the infrared filter is opposite to the through-hole, and wherein light passing through the infrared filter is incident on the image sensor through the through-hole (e.g., fig. 6). 



Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of U.S. Patent Publication No. 2014/0232888 to Sekimoto.
Regarding claim 11, Yang teaches all of the limitations of claim 11 (see the 35 U.S.C. 102 rejection of claim 9, supra), including wherein the camera assembly further comprises an infrared filter (e.g., fig. 6, element 82; [0038]). Yang, however, has not been found by the Examiner to expressly disclose wherein the infrared filter is fixed in the through-hole. 
Nevertheless, Sekimoto teaches a similar assembly employing an infrared filter fixed in a through-hole of a module (e.g., fig. 2, element 9; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the infrared filter and fixing it in a through-hole as taught by Sekimoto in combination with the assembly as taught by Yang, resulting in the recited assembly, in order to allow the filter to serve dual purpose of infrared filtering and covering/protecting the image sensor; eliminating the need to both a glass and a filter and reducing costly elements.
Regarding claim 12, Yang and Sekimoto teach all of the limitations of claim 12 (see the 35 U.S.C. 103 rejection of claim 11, supra) including teaching the camera assembly further comprising a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]), wherein the motor is fixed to a second surface of the RDL (the Examiner notes that the elements would be fixed, as they are not claimed as being directly fixed to, without intervening elements), and wherein the second surface of the RDL faces away from the first surface of the RDL (‘980 – e.g., fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor as taught by Sekimoto with the assembly as taught by Yang and Sekimoto as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions.
Regarding claim 13, Yang teaches all of the limitations of claim 13 (see the 35 U.S.C. 102 rejection of claim 10, supra) except for being found by the Examiner to expressly disclose the camera assembly further comprising a motor, wherein the motor is fixed to the second surface of the RDL.
Nevertheless, Sekimoto teaches a similar assembly the includes a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor as taught by Sekimoto with the assembly as taught by Yang as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions, and wherein the motor would be fixed to the second surface of the RDL (the Examiner notes that the elements would be fixed, as they are not claimed as being directly fixed to, without intervening elements). 
Regarding claim 15, Yang teaches all of the limitations of claim 15 (see the 35 U.S.C. 102 rejection of claim 14, supra) except for being found by the Examiner to expressly disclose the camera assembly further comprising a motor, wherein the motor is fixed to the holder, and wherein the motor and the RDL are respectively located on opposite sides of the holder. 	Nevertheless, Sekimoto teaches a similar assembly the includes a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]), wherein the motor is fixed to a holder (‘888 – e.g., fig. 6, element 19).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor and holder as taught by Sekimoto with the assembly as taught by Yang, resulting in the recited assembly wherein the motor and an RDL would respectively located on opposite sides of the holder (e.g., ‘888 – fig. 2), as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions.
Regarding claim 19, Yang teaches all of the limitations of claim 19 (see the 35 U.S.C. 102 rejection of claim 18, supra) except for being found by the Examiner to expressly disclose wherein the infrared filter is fixed in the through-hole. 
Nevertheless, Sekimoto teaches a similar assembly employing an infrared filter fixed in a through-hole of a module (e.g., fig. 2, element 9; [0036]).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have employed the infrared filter and fixing int in a through-hole as taught by Sekimoto in combination with the assembly as taught by Yang, resulting in the recited assembly, in order to allow the filter to serve dual purpose of infrared filtering and covering/protecting the image sensor; eliminating the need to both a glass and a filter and reducing costly elements.
Regarding claim 20, Yang and Sekimoto teach all of the limitations of claim 20 (see the 35 U.S.C. 103 rejection of claim 19, supra) including teaching the camera assembly further comprising a motor (‘888 – e.g., fig. 2, element 5; [0027], [0030]), wherein the motor is fixed to a second surface of the RDL (the Examiner notes that the elements would be fixed, as they are not claimed as being directly fixed to, without intervening elements), and wherein the second surface of the RDL faces away from the first surface of the RDL (‘980 – e.g., fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to have incorporated the motor as taught by Sekimoto with the assembly as taught by Yang and Sekimoto as a way to provide express means for adjusting the lens assembly to multiple autofocusing positions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY C VIEAUX whose telephone number is (571)272-7318. The examiner can normally be reached Increased Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY C VIEAUX/Primary Examiner, Art Unit 2697